Citation Nr: 1618144	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition of A.N. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2013, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In March 2016, the Veteran was notified of his right to another hearing.  In April 2016, he submitted correspondence indicating that he did not want another hearing and requested that the Board decide the matter on the evidence of record.

In August 2014, the Board remanded the appeal for evidentiary development and compliance with VA's notice obligations.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's son, A.N., was born in April 1984; his 18th birthday was in April 2002.

2.  A.N. was not shown to have been permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the RO sent the Veteran a letter in September 2014 which provided notice of the type of evidence needed to substantiate a helpless child claim.  This letter satisfied VA's notice obligations and substantially complied with the Board's August 2014 remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim was most recently adjudicated in November 2014, following which the Veteran was sent a copy of a Supplemental Statement of the Case.  In April 2013, the Veteran waived AOJ review of newly submitted evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the Veteran's helpless child claim.  Private medical records, including psychiatric evaluations, and documents relating to A.N.'s civil commitment have been obtained and reviewed.  Records from the Social Security Administration (SSA) have also been requested; however, SSA provided negative responses in February 2011 and October 2014.  In its August 2014 remand, the Board directed that the Veteran be asked to provide authorization for additional private medical records from A.N.'s prior psychiatric hospitalizations.  A request for authorization was mailed to the Veteran in September 2014.  To date, VA has received no response.

The Board also directed the AOJ to obtain a medical opinion regarding the Veteran's helpless child claim.  Such an opinion was provided in November 2014.  Upon review, the opinion reflects that the examiner reviewed the evidence of record and provided a detailed, reasoned opinion as to whether A.N.'s physical and psychological disabilities rendered him permanently incapable of self-support at or before his 18th birthday.  For reasons discussed in greater detail below, the Board finds that the opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, the VA examiner rendered the opinion based upon a factual history of A.N. not having been held back in any grades when, in fact, A.N. had been held back in kindergarten.  When viewed against the entirety of the record, the Board finds that this factual error is minor in nature and does not fundamentally affect the validity of the opinion offered.  Additional VA opinions or examinations are not required.

During the April 2013 Board hearing, the VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  As all necessary development has been accomplished, appellate review may proceed without prejudice to the Veteran.

Laws and Analysis

The Veteran contends that his son, A.N., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  He contends that A.N. has been disabled since childhood due to symptoms stemming from Klinefelter syndrome, depressive disorder, anxiety disorder, attention deficit disorder (ADD), personality disorder and learning disabilities, which collectively rendered him permanently incapable of self-support prior to turning 18.  For the reasons that follow, the Board finds that the claim must be denied.

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  The principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.

The record reflects that the Veteran's son, A.N., was born in April 1984.  His 18th birthday was in April 2002.  In support of his claim, the Veteran has submitted evidence concerning his son's physical and psychological status.  Notably, however, none of the evidence pre-dates A.N.'s 18th birthday.  Essentially, the Veteran argues that A.N. has been permanently incapacitated since birth, primarily due to psychiatric symptoms stemming from various disorders.

The record shows that in April 2002, shortly after A.N.'s 18th birthday, he underwent chromosomal testing which resulted in a diagnosis of Klinefelter syndrome.  In June 2002, a report from a genetic counselor referenced additional diagnoses of depression and ADD, noting that these conditions may have been related to Klinefelter syndrome.

In December 2002, A.N. was hospitalized after presenting with suicidal symptoms.  According to the civil commitment petition, he had been picked up after running away from his parents and making suicidal threats at school.  The petition indicated that A.N. was a danger to himself in light of his suicidal and generally "low functioning" behavior.  The petition also indicated that he had previously been hospitalized in April 2002 for suicidal behavior.  At that time, he was diagnosed with major depression with accompanying anxiety and possible social phobia, as well as a learning disorder and borderline intellectual functioning.  The December 2002 emergency report revealed clinical impressions of impulse control disorder, not otherwise specified; adjustment disorder with mixed emotion and disturbance in conduct; and possible polysubstance dependence.  The petition indicated that A.N. stated that he had run out of medication sometime in August and since that time had not taken any medication.  It was noted that he was felt to be doing well until he ran out of medication.

Following his commitment, A.N. was placed in adult foster care in December 2002.  Effective January 2003, he was determined to be disabled by the SSA.  (As noted above, documentation underlying the SSA determination is not of record).  The record indicates that he currently lives in an adult foster care home.

A September 2004 psychiatric evaluation revealed that A.N. graduated from high school in 2003, when he was 19.  Available school records showed that he had a 1.67 grade point average, graduating 420th out of 435 students in his class, with a full scale intelligence quotient (IQ) of 91, reflecting overall intellectual functioning in the average range.  The examiner noted that A.N.'s visual-spatial and constructional skills were quite good, though he had some difficulty organizing himself.  He exhibited largely intact language skills, and his motor testing, attention and concentration skills were essentially in the average range.  Cognitive processing speed was within normal limits as well.  Memory testing was variable, but ability to learn and retain nonverbal information was quite good.  He exhibited a positive learning curve on a list-learning task, suggesting that he could learn well with repetition.  Problem solving and reasoning skills were slightly reduced.  Academic testing revealed significant difficulties in all areas assessed, including reading, spelling and arithmetic.

A.N. reported being placed in special education in first grade, when he was diagnosed with attention-deficit/hyperactivity disorder (ADHD).  He stated that he was held back one year in kindergarten, but otherwise did not repeat any grades.  He indicated that he had some behavior problems in school, including a time when he ran away from home and another when he threatened suicide in front of a police officer.  He also stated that he was involved in some fights in school, and was often teased.  He denied significant truancy or legal difficulties outside of school.

With regard to A.N.'s psychiatric history, the examiner noted that he had been hospitalized three times, twice on the adolescent unit and once (in April 2002) in the adult unit.  (No additional information was provided regarded the two juvenile hospitalizations.)  In addition, A.N. reported attempting suicide eight or nine times, with the first attempt occurring when he was 13.  The examiner noted that A.N. began receiving rehabilitation services during his senior year of high school, and that after high school he participated in a work adjustment program but was discontinued when he stopped showing up for work.  The examiner noted that A.N. had a history of lying to placement workers and employers.  As of September 2004, the A.N. was residing in an adult foster care home but was independent in terms of self-care, daily living skills, driving, cooking, cleaning and medication management.

From a psychological standpoint, A.N. reported a generally euthymic mood, but denied current symptoms of depression, anxiety, hallucinations, or other forms of psychopathology.  On mental status examination, he was alert and well-oriented.  Attention and concentration skills were reduced.  He reported having a hard time focusing, and stated that he needed to decrease extraneous stimulation.  He denied receptive language difficulties.  He denied any self-injurious behavior outside of his previous suicide attempts.

In summary, the examiner indicated that A.N.'s profile matched the general profile of individuals with Klinefelter syndrome, with characteristics such as learning disability, delayed speech and language acquisition, diminished short-term memory and ADHD.  The examiner also noted that A.N. had a history of depression.  Going forward, the examiner suggested continued psychiatric management with a goal of helping A.N. deal with his cognitive difficulties, memory impairment and potentially poor impulse control.  The examiner noted that, with regard to possible work settings,

Klinefelter's patients tend to do better in much more tightly controlled settings.  Reducing extraneous distraction whenever possible will likely be quite helpful.  Employers should present new information slowly and repeat key points several times.  Unfortunately, many individuals with Klinefelter's withdraw from settings that they find difficult and retreat into social withdrawal and/or daydreaming.  Again, any effort that can be made to reduce extraneous stimulation will only prove helpful to [A.N.]

In January 2007, A.N. was determined by a Minnesota state court to be incapacitated, and was assigned a legal guardian.

In March 2010, the Veteran submitted the instant claim for recognition of A.N. as a "helpless child," stating that A.N.'s Klinefelter syndrome impacted his learning ability, emotional stability, concentration and physical health.  In support of his claim, the Veteran noted that A.N. had been hospitalized multiple times; was unable to finish high school normally; and had been on SSA benefits "since, I believe, around age 16, and is not self supporting."

In addition to the evidence discussed above, the Veteran has submitted medical records documenting A.N.'s ongoing psychiatric treatment; however, as noted, he has submitted no evidence dating prior to his 18th birthday.  In September 2011, he submitted a letter from a private care provider indicating that A.N. had "a number of behavioral diagnoses established well before the age of 18" which "became more severe in [his] teenage years."

In his August 2011 substantive appeal, the Veteran stated, "My son [A.N.] was still a high school student when all his mental health conditions started.  The doctors state that this condition is a congenital disease and even though my son was 18 years and 8 months old when the major [flare] ups happened the [likelihood] of my son being able to care for himself as an adult on his own would be almost [nonexistent]."

At his Board hearing, the Veteran testified that A.N.'s psychiatric disorders caused him to have problems in school, and that he was held back in kindergarten.  He testified that A.N. had difficulty completing tasks and had anger problems, including one incident when he hit his brother over the head with a shovel, and that he was sometimes "uncontrollable."  The Veteran testified that when he and his wife tried to get A.N. help, he ran away from home and eventually "went to lockup at the hospital and that's when all of this started escalating, from that point on."  When asked whether A.N. was hospitalized for the first time in high school, the Veteran responded, "It was-no, it was-he was 18.  He was set back in school, so he was still in school at 18, and that's, that's when things really started escalating."  With respect to A.N.'s work history, the Veteran testified that he had some odd jobs during high school, including working as a dishwasher, but that he never lasted long in any job.

In August 2014, the Board remanded the matter for a VA medical opinion addressing whether A.N. "was shown to be permanently incapable of self-support by reason of mental or physical defect by the time of his 18th birthday."  Such an opinion was provided in November 2014.  The examiner conceded that A.N. had a diagnosis of Klinefelter syndrome, a congenital condition, and that the natural history of Klinefelter syndrome was varied and sometimes involved significant developmental delay.  He also conceded childhood diagnoses of depression, ADD, and learning disabilities, which he noted were more frequent for boys with Klinefelter syndrome but which were also common in the general population.

The examiner noted that A.N. received special education services in the first grade, per the September 2004 psychiatric evaluation; it was unknown if he had ongoing special education services in school.  He noted that A.N. was able to graduate with a C average, which was "evidence of ability to accomplish the normal 'work' of a teenager."  (The Board notes that the examiner's report indicates A.N. was not held back in any grades, when in fact the Veteran testified that he was held back in kindergarten.)  With regard to A.N.'s medical history, the examiner noted that he had a history of psychiatric hospitalizations in his teen years, but that it appeared these were for acute events.  He was not involved with rehabilitation programs until after he was 18.  Prior to his hospitalizations in 2002, he was noted to be "doing quite well" before running out of medication.

In summary, the examiner found that A.N.'s history "would not be consistent with finding that he was permanently incapable of self support as due to his mental health diagnoses."  Although it was conceded that A.N. had Klinefelter syndrome as well as depression, ADD and learning disorders during his childhood, he was "functioning in the usual 'work' environment of a teenager-namely, high school, maintaining a C average and was not [truant]."  The examiner clarified that A.N. "did not have severe significant decrease in function until after he was 18," at which point he was hospitalized and eventually civilly committed.  Thus, the examiner found that the record was insufficient to determine that A.N. was permanently disabled or incapable of self-support at or before his 18th birthday.

At the outset, the Board accepts the Veteran's argument that A.N. had several diagnosed conditions, including Klinefelter syndrome, ADD, ADHD, major depressive disorder, and learning and personality disorders, which date from before he turned 18 and which limited his functionality during his childhood.  Nonetheless, the Board finds that the evidence, taken as a whole, fails to reflect the level of severity necessary to determine that A.N. was permanently incapable of self-support before the age of 18.

The November 2014 VA examiner's opinion represents credible evidence that permanent incapacity has not been demonstrated prior to A.N.'s 18th birthday.  After reviewing the pertinent medical history, the examiner noted that A.N. was able to graduate high school with a C average, and that he had been doing "quite well" prior to his hospitalization in December 2002, which occurred after he ran out of medication (and after he turned 18).  These findings are consistent with the evidence of record, particularly the September 2004 psychiatric evaluation and the December 2002 petition for civil commitment.  Moreover, the Board accepts the examiner's findings, in the absence of evidence to the contrary, that A.N.'s adolescent hospitalizations for suicidal behavior were acute in nature: neither A.N. nor the Veteran have contended that A.N. was hospitalized for an extended period prior to his 18th birthday, nor is there evidence to suggest that he was rendered incapacitated during this period.  The VA examiner's findings are therefore consistent with the record.  The Board is aware that A.N.'s reports (given during the September 2004 evaluation) of eight or nine suicide attempts during his childhood is a serious matter.  Notwithstanding these reports, the examiner's finding that he was able to "function[] in the usual 'work' environment of a teenager" despite his limitations reflects that he was not incapacitated prior to his 18th birthday.  Even assuming that A.N.'s psychiatric diagnoses persisted throughout his childhood, a finding of incapacity cannot be made.

The Board accepts the Veteran's competent, credible testimony concerning A.N.'s attention and anger issues during childhood, including trouble in school and difficulties maintaining summer jobs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also accepts the Veteran's statements regarding A.N.'s adolescent hospitalizations and general psychological disturbance from before he turned 18.  There are credible lay reports of suicide attempts, anger and concentration problems and the Veteran's own parental assessment of A.N.'s functioning before and after age 18 holds some probative value.  However, the lay evidence in this case more likely than not reflects that A.N.'s psychiatric symptoms became incapacitating only after he turned 18.  During his Board hearing, the Veteran testified that although A.N. was in high school when he was hospitalized (in April and December 2002), he had already turned 18.  In his substantive appeal, he averred that "my son was 18 years and 8 months old when the major [flare] ups happened."  As reflected in the September 2004 psychiatric evaluation report, the fact that A.N. manifested Klinefelter syndrome caused him to have handicaps in an occupational and social setting, but those handicaps could not necessarily be overcome with employer accommodations. 

Overall, the Board finds that the opinion of the November 2014 VA examiner, who has greater training and expertise in evaluating functional impairment attributable to psychiatric disability, outweighs the opinion of the Veteran regarding whether A.N. was permanently incapable of self-support prior to attaining age 18.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to recognition of A.N. as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  In short, the evidence of record simply does not rise to the level of severity required to find that A.N. was permanently incapable of self-support prior to his 18th birthday.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  The claim must therefore be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of A.N. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.

REMAND

The Board finds that an addendum opinion is needed to clarify the etiology of the Veteran's sleep apnea, and particularly to explain whether lay statements submitted by the Veteran from his former spouse and neighbor concerning in-service symptoms are consistent with sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In August 2014, the Board directed the RO to obtain a medical opinion specifically addressing lay statements submitted by the Veteran, to include statements by his former neighbor and ex-wife, regarding his in-service symptoms of snoring, tiredness and breathing problems while sleeping.  An opinion was provided in November 2014.  In finding against the Veteran, the examiner explained that the "Veteran had a neighbor suggest that he had sleep apnea after military service, and his wife later reported pauses in breathing.  She is able to report snoring, but is not competent to diagnose [sleep apnea]."  No other comment was provided regarding the lay statements submitted by the Veteran.

The Board finds that the opinion is inadequate because it failed to respond to the Board's remand directives.  Notably, the examiner's opinion does not address whether the Veteran's ex-wife's report of pauses in breathing may represent an apneic event.  Moreover, the examiner failed to note that the Veteran's "neighbor" was in fact a sleep specialist, who therefore may have been competent to discuss the Veteran's symptoms, including tiredness, snoring and weight gain.  The Board explicitly directed the examiner to address these lay statements, and he failed to do so in an adequate manner.  A remand is therefore required in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a different examiner than the examiner who completed the November 2014 examination for an addendum opinion regarding the claim for sleep apnea.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented sleep apnea.  The examiner is specifically asked to provide a rationale for his or her opinion and to address the significance, if any, of the March 2011, March 2013 and April 2013 statements addressed in the Board's prior remand.  The examiner should opine as to whether the Veteran's ex-wife's report of pauses in breathing during service reflected an apneic event.  The examiner should also discuss the Veteran's former neighbor's statement in light of her qualifications as a sleep specialist.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was incurred in or aggravated by service.

The examiner is requested to describe the criteria for diagnosing sleep apnea, and explain whether there is any medical reason to accept or reject the ex-wife and former neighbor (who is a sleep specialist) descriptions as demonstrating the onset of sleep apnea during active service from October 1965 to February 1970.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


